Citation Nr: 0831092	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic hearing 
loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1955 to 
September 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Cleveland, Ohio, Regional Office which denied service 
connection for both chronic hearing loss disability and 
chronic tinnitus.  

This appeal is REMANDED to the Detroit, Michigan, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


REMAND

In his November 2007 Appeal to the Board (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  The requested hearing has not been 
scheduled.  

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested hearing before a Veterans 
Law Judge sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

